MEMORANDUM ***
Alma Delia Romero-Gonzalez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying her motion to reopen deportation proceedings. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review the denial of a motion to reopen for abuse of discretion. Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996). We deny the petition for review.
The BIA did not abuse its discretion in denying the motion to reopen. See id. at 548.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.